Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Claims
In the amendment filed on December 16, 2021, claims 1-13 have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-20 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 9, 10, 12-14 and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratti (US 20180211117 A1) in view of Mezaael (US 20190375357 A1).
In regards to claim 1, Ratti teaches surveillance apparatus for policing traffic violations comprising a plurality of sensor devices including one or more imaging devices such as mobile cameras configured to record driver characteristics and vehicle information (Paragraphs 13, 19, 116, 118).  The apparatus uses data processing logic operatively coupled to a non-volatile non-transitory memory and the one or more imaging devices (Paragraphs 116, 194).  The data processing logic operative to access the recorded driver characteristics and the vehicle information, process the vehicle information to extract 
Ratti fails to teach the image device being mounted on the exterior of the device.  Mezaael on the other hand teaches a compilation of cameras mounted on the exterior of the vehicle (Paragraph 44) and further capture the driver’s behavior/characteristics to further determine if traffic behavior is safe and lawful (Paragraphs 14, 15).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Mezaael’s teaching with Ratti’s teaching in order to effectively monitor and determine if a driver’s traffic behavior is safe and lawful.
In regards to claim 2, Ratti modified teaches the one or more imaging devices is at least one of a camera, license plate reader (Paragraphs 133, 139, 201).
In regards to claim 3, Ratti modified teaches the data processing logic being operative to associate the recorded driver characteristics with at least one of a time, a date, a location (Paragraphs 30, 206, 212).
In regards to claim 4, Ratti modified teaches one or more imaging devices being configured to continuously monitor surroundings (Paragraphs 13, 19, 97).
In regards to claim 6, Ratti  modified teaches a controller operative to receive inputs and issue outputs, the controller operatively coupled to the one or more image devices, the memory, and the data processing logic (Paragraphs 115, 130, 213).
In regards to claim 7, Ratti modified teaches the controller being configured to activate the one or more imaging devices in response to a user input (Paragraphs 115).
In regards to claim 9, Ratti modified teaches the data processing logic is further operative to access a database and identify the owner of the vehicle by matching the extracted characteristics with a database, wherein the extracted characteristics are a license plate number (Paragraphs 199, 219); The in some cases violators believe they can get away by the use of "Applied for" or AF signs on their vehicles instead of the lawful license plate to avoid automated citations, such violation are easily detected using ALPR systems or CNNs and flagged for the authorities to stop the vehicle from driving further on the roads.  Such a procedure would require the matching of license plate data with the registered vehicle and owner accordingly.
In regards to claim 10, Ratti  modified teaches the one or more objections is at least a phone (Paragraph 201).
In regards to claim 12, Ratti teaches a method of a surveillance apparatus for policing traffic violations comprising a plurality of sensor devices including one or more imaging devices such as mobile cameras configured to record driver characteristics and vehicle information (Paragraphs 13, 19,118).  The method then collects via the imaging device vehicle information and driver characteristics associated with a vehicle moving in a same or an opposite direction of the mobile unit (Paragraphs 118).  The data processing logic operative to access the recorded driver characteristics and the vehicle information, process the vehicle information to extract characteristics of the vehicle (Paragraphs 130, 201).  Furthermore, Ratti teaches analyzing the driver characteristics to detect one or more objects corresponding to an occupant of the vehicle, such as cellular phone activity whilst driving (Paragraph 201).  In response to the detection of the one or more objects, communicating the traffic violation and vehicle information to a user for display (Paragraphs 213).
Ratti fails to teach the image device being mounted on the exterior of the device.  Mezaael on the other hand teaches a compilation of cameras mounted on the exterior of the vehicle (Paragraph 44) and further capture the driver’s behavior/characteristics to further determine if traffic behavior is safe and lawful (Paragraphs 14, 15).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Mezaael’s teaching with Ratti’s teaching in order to effectively monitor and determine if a driver’s traffic behavior is safe and lawful.
In regards to claim 13, Ratti modified via, Mazaael teaches monitoring and scanning in all directions around the vehicle (Paragraph 44).
In regards to claim 14, Ratti modified teaches the data processing logic being operative to associate the recorded driver characteristics vehicle information (Paragraphs 201, 206, 212).
In regards to claim 16, Ratti teaches the controller being configured to activate the one or more imaging devices in response to a user input (Paragraphs 115).
In regards to claim 17, Ratti modified teaches the data processing logic is further operative to access a database and identify the owner of the vehicle by matching the extracted characteristics with a database, wherein the extracted characteristics are a license plate number (Paragraphs 199, 219); The determination of a footboard being full or empty can be trained using a CNN again. Similarly, identifying the number of passengers in the vehicle shown and comparing it with vehicles carrying more people than lawful would raise the violation again. Using some of the techniques for license plate detection systems or ALPR (Automatic License Plate Recognition) the text needs to be clearly visible and illuminated. However, on training data sets with and without illuminating lights, those vehicles driving in low light conditions need to have their license plates illuminated for identification purposes. A CNN trained to recognize a standard font and format can detect a deviation in the style and flag the license plate, in some cases violators believe they can get away by the use of "Applied for" or AF signs on their vehicles instead of the lawful license plate to avoid automated citations, such violation are easily detected using ALPR systems or CNNs and flagged for the authorities to stop the vehicle from driving further on the roads.  Such a procedure would require the matching of license plate data with the registered vehicle and owner accordingly.
In regards to claim 18, Ratti modified teaches the one or more imaging devices is at least one of a camera, license plate reader (Paragraphs 133, 139, 201).

In regards to claim 20, Ratti modified teaches the communicating, including outputting a user interface including view options and control options (Paragraphs 214; Figure 16).


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratti (US 20180211117 A1) in view of Mezaael (US 20190375357 A1) as applied in claims 1, 12 above in further view of Subramanya (US 20140210646 A1).
In regards to claim 5, Ratti fails to teach the one or more imaging devices is configured to wake from a low power state in response to detecting the vehicle.  Subramanya on the other hand teaches the one or more imaging devices is configured to wake from a low power state in response to detecting the vehicle; i.e. disclosed embodiments may include a solar powered, portable surveillance camera system, that includes: (i) a low power broad spectrum radar or optical disturbance sensor or similar to detect when a vehicle approaches, (ii) processing electronics and camera with quick wake up capability that can be waken up from power off or low power modes within about 100-200 ms (Paragraph 148).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Subramanya’s teaching with Ratti’s teaching in order to efficiently recording the traffic scenario whilst conserving energy.
In regards to claim 15, Ratti fails to teach the one or more imaging devices is configured to wake from a low power state in response to detecting the vehicle.  Subramanya on the other hand teaches the one or more imaging devices is configured to wake from a low power state in response to detecting the vehicle; i.e. disclosed embodiments may include a solar powered, portable surveillance camera system, that includes: (i) a low power broad spectrum radar or optical disturbance sensor or similar to detect when a vehicle approaches, (ii) processing electronics and camera with quick wake up capability that can be waken up from power off or low power modes within about 100-200 ms (Paragraph 148).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratti (US 20180211117 A1) in view of Mezaael (US 20190375357 A1) as applied in claims 1, 12 above, in further in view of Hammadou (US 20080285797 A1).
In regards to claim 8, Ratti modified fails to teach the controller being operative to transmit a traffic violation over a wireless link using a transceiver.  Hammadou on the other hand teaches the controller being operative to transmit a traffic violation over a wireless link using a transceiver; programmable surveillance video camera with a wireless processor and a GPS processor, in accordance with an embodiment of the invention.  The image sensor 302, the image processor block 304, the host processor 306, the memory 308, the transceiver 310, the display 314, a wireless processor 502, and a global positioning system (GPS) processor 504 (Paragraph 194).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hammadou’s teaching with Ratti modified’s teaching in order to efficiently transmit the recorded data wirelessly, as well as receiving wireless control instructions.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratti (US 20180211117 A1) in view of Mezaael (US 20190375357 A1) as applied in claims 1, 12 above, in further in view of Schadeck (US 20130116856 A1).
In regards to claim 11, Ratti modified fails to teach the imaging device being configured to record driver characteristics for a duration of time, the duration of time being between twenty seconds and thirty seconds.  Schadeck on the other hand teaches an interior camera which observes the head and the face of the driver. Here, a model of the head can for example be observed, so that the orientation of the head, the time periods in which the eyes are open and closed, the shut-speed of the eyelids and the like can be determined and analyzed with regard to a state variable. A further example for a sensor whose data can indicate the state of a driver are steering sensors via which the steering behavior of the driver can be monitored (Paragraph 5), thought the specific time frame is not stated, one of ordinary skill in the art will .

Response to Arguments
Examiner has acknowledged applicant’s amendments and has addressed them under new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                   

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685